 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN DOE, individually and on behalf of            No. 2:20-cv-02248-TLN-DMC
      MINOR A, MINOR B, and MINOR C,
12
                         Plaintiffs,
13                                                       ORDER APPOINTING RICHARD ROE AS
              v.                                         GUARDIAN AD LITEM FOR MINORS A,
14                                                       B, AND C
      BUTTE COUNTY PROBATION
15    DEPARTMENT, ROXANNE LARA,
      DAWN HOROWITZ-PERSON,
16
                         Defendants.
17

18

19          Before this Court is Petitioner Richard Roe’s (“Petitioner”) Petition for Appointment of

20   Guardian Ad Litem. (ECF No. 56.) Having considered the unopposed Petition, supporting

21   papers and declaration of Richard Roe, and good cause appearing, the Petition is hereby

22   GRANTED.

23          1. Richard Roe is appointed as guardian ad litem for Minors A, B, and C, Plaintiffs in the

24   above-entitled action, and is authorized to litigate the action on their behalf; and

25   ///

26   ///

27   ///

28   ///

                                                        1
 1          2. Consistent with the Court’s January 5, 2021 Order granting Plaintiff’s Motion to
 2   Proceed Under Pseudonyms and to Redact or Seal Identifying Documents (ECF No. 28), this
 3   appointed guardian ad litem may proceed under the pseudonym of Richard Roe.
 4          IT IS SO ORDERED.
 5   DATED: May 3, 2021
 6

 7
                                                         Troy L. Nunley
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
